Opinion issued December 22, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00708-CV
                           ———————————
         IN RE NEW ENGLAND COUNTRY FOODS, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, New England Country Foods, LLC, filed a petition for writ of

mandamus asking this court to order respondent, the Honorable Ursula Hall, to rule

on an amended motion to compel discovery responses.1 Real parties in interest,


1
      The underlying case is New England Country Foods, LLC v. Empacadora Frape
      USA LLC, Empacadora Frape S.A. de C.V., Pedro Barboglio Jones, Pedro
      Barboglio Murra, and Luis Arratia Diaz, cause number 2018-28822, pending in
      the 165th District Court of Harris County, Texas, the Honorable Ursula Hall
      presiding.
Empacadora Frape USA LLC, Empacadora Frape S.A. de C.V., Pedro Barboglio

Jones, Pedro Barboglio Murra, and Luis Arratia Diaz, have filed an unopposed

motion to dismiss the original proceeding as moot, representing that the parties

filed a joint notice of nonsuit in the trial court.

       Accordingly, we grant real parties in interest’s motion and dismiss the

petition for writ of mandamus.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                             2